By the Court,

Cowen, J.
[653] The power of staying proceedings till security for *343costs shall be filed, is incidental, and was long exercised independent of the statute, and may still be so exercised. Mandamus is clearly within the principle of the common law power. Delay, and taking steps on the part of the defendant with knowledge, seems to be an answer to the motion by several English authorities, (Graham's Pr. 507, 2d ed.,) but has never been so received in this court. The contrary has been held in a like case. (Jackson, ex dem. Williams, v. Miller, 3 Cowen, 57.) Motion granted.